Citation Nr: 0007866	
Decision Date: 03/23/00    Archive Date: 03/28/00

DOCKET NO.  98-14 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for a respiratory 
disorder, claimed as emphysema.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from December 
1951 to May 1952 and from January 1954 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision 
continued a noncompensable (0%) percent rating for the 
veteran's service connected hearing loss.  That rating 
decision also denied service connection for a respiratory 
disorder.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.   The veteran's service-connected hearing loss is 
manifested by a pure tone threshold average of 64 decibels in 
the right ear and 53 decibels in the left ear with speech 
recognition ability of 92 percent correct in the right ear 
and 96 percent correct in the left ear.  Based on this, the 
veteran has level II hearing in right ear and level I hearing 
in the left ear. 

3.  There is no competent medical evidence of a respiratory 
disorder during service.

4.  The earliest medical reports containing a diagnosis of 
emphysema or chronic obstructive pulmonary disease (COPD) are 
dated almost two decades after service and do not relate the 
lung disorder to military service.  

5.  There is no medical opinion, or other competent evidence, 
linking any current respiratory disorder to the veteran's 
active military service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service connected hearing loss have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 4, 
including §§ 4.7, 4.85 and Diagnostic Code 6100 (1999). 

2.  The appellant has not presented a well grounded claim for 
service connection for a respiratory disorder, and therefore 
there is no statutory duty to assist the appellant in 
developing facts pertinent to this claim.  38 U.S.C.A. 
§§ 101(16), 1110, 1131, 5107(a) (West 1991); 38 C.F.R. 
§ 3.303(b) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Hearing Loss

The veteran's claim is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he has 
presented a claim which is plausible.  His assertion that 
hearing loss disability has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1999). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran has been service connected for bilateral hearing 
loss dating from his separation from active service.  

In December 1997 the most recent VA audiological evaluation 
of the veteran was conducted.  Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT

50
60
75
70
LEFT

45
45
60
60

The average pure tone decibel loss at the above frequencies 
was 64 for the right ear and 53 for the left ear.  Speech 
audiometry revealed speech recognition ability of 92 percent 
in the right ear and of 96 percent in the left ear.  These 
audiometric results translate into level II for the right ear 
and level I for the left ear.  38 C.F.R. § 4.85, Tables VI, 
VII (1999). 

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85 and Part 4, Diagnostic Code 6100  
(1999).  Furthermore, the assignment of disability ratings 
for hearing impairment is derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992).

The evidence is against the veteran's claim for an increased 
rating for his service connected hearing loss.  The audiology 
data from the December 1997 VA examination reveals that he 
has level II hearing in his right and level I hearing in his 
left ear.  When a veteran has level II hearing in his right 
and level I hearing in his left ear a noncompensable (0%) 
rating is warranted.  38 C.F.R. § 4.85, Diagnostic Code 6100 
(1999).  As such, the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service connected left ear hearing loss.  

II.  Respiratory Disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991)(emphasis 
added).  Establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the disability had its onset in service or is 
service-connected; it requires evidence relevant to the 
requirements for service connection and of sufficient weight 
to make the claim plausible and capable of substantiation.  
See Franko v. Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996);  see also 
Epps v Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element 
the kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, such as the occurrence of an injury, 
competent lay evidence may be sufficient.  However, where the 
claim involves issues of medical fact, such as medical 
causation or medical diagnoses, competent medical evidence is 
required.  Id. at 93.  Alternatively, the third Caluza 
element can be satisfied under 38 CFR 3.303(b) (1999) by 
evidence of continuity of symptomatology and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a chronic respiratory 
disorder during service; (2) whether he has any current 
respiratory disorder; and, if so, (3) whether this current 
disability is etiologically related to active service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  

The veteran's service medical records appear to be complete.  
The veteran retired after 20 years of military service and 
the service medical records show occasional treatment for 
such mundane aliments as acute and transitory upper 
respiratory infections.  However, there is no indication in 
any of the service medical records that the veteran had 
complaints of, or was diagnosed with, a respiratory disorder 
during service.  On the veteran's separation medical history, 
the veteran indicated that he suffered from shortness of 
breath.  However, the examining physician's evaluation was 
"seasonal colds and hay fever."  On the March 1973 
separation examination the veteran's lungs were noted to be 
"normal" with no abnormalities noted by the examining 
physician.  

The veteran asserts that he suffered from dyspnea, shortness 
of breath, during service and ever since.  He claims that his 
complaints of dyspnea at the time of his separation 
examination were ignored by the examining physician.  
However, the medical history offers the explanation of hay 
fever and the clinical evaluation of his lungs was normal.  
The veteran also asserts that he has suffered shortness of 
breath ever since service but waited almost two decades to 
seek treatment because of job related concerns.  

As a military retiree the veteran is eligible to receive 
medical treatment at service department medical facilities.  
Post-service, service department treatment records dating 
from approximately 1993 reveal that the veteran is diagnosed 
with chronic obstructive pulmonary disease.  In September 
1997 a VA Compensation and Pension examination of the veteran 
was conducted.  The diagnosis was chronic bronchitis and 
emphysema.

Along with his July 1998 notice of disagreement, the veteran 
submitted numerous lay statements.  These statements are all 
to the effect that the veteran apparently suffered from cough 
and short breath subsequent to service.  The veteran also 
submitted an April 1998 letter from his treating service 
department physician.  This letter confirms the veteran's 
current diagnosis of emphysema and COPD and relates these 
disorders to the long history of tobacco use.  The letter 
when on to state that "I cannot say for certainty what was 
causing his pulmonary dysfunction in 1973 when he filled out 
his end of service questionnaire.  However, it would not be 
unreasonable for this to have been the early states of 
emphysema which may or may not have been exacerbated at the 
time by any allergies and or colds that he may have been 
having."

The Board notes that the medical history provided to this 
physician was provided solely by the veteran.  Bare 
transcription of medical history provided by the veteran by a 
physician does not transform such evidence into competent 
medical evidence for the purposes of establishing a well 
grounded claim.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).

Recently the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) addressed the terminology used in 
medical opinions in the case of Bloom v. West.  In the Bloom 
case the Court held that a medical opinion using the term 
could without supporting clinical data or other rationale was 
too speculative to provide the degree of certainty required 
for medical nexus evidence.  However, the Court went on to 
state that word parsing in medical nexus cases has created an 
unclear picture for ascertaining what constitutes sufficient 
evidence to satisfy the medical nexus element.  The Court 
went on to explain that no template is possible in such 
cases.  Rather the key is the clinical data or rationale 
involved.  Opinions which are unsupported or unexplained are 
considered too speculative to provide the required medical 
nexus.  Bloom v. West, 12 Vet. App. 185 (1999).  In the 
instant case the physician specifically relates the veteran's 
current COPD and emphysema to tobacco use.  His assertions 
related to the veteran's service are too speculative to 
provide the required medical nexus.

The veteran fails to show the required nexus between his 
current lung disabilities, and any in-service disease or 
injury he incurred.  See Caluza, 7 Vet. App. at 506. There is 
no medical evidence establishing a link to the veteran's 
active military service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Franko v. Brown, 4 Vet. App. 502, 505 
(1993).  Regulations require a continuity of symptomatology 
to link the post-service symptoms to injury during service 
when the fact of chronicity in service is not adequately 
supported.  38 C.F.R. § 3.303(b) (1999).

There is no evidence of a respiratory disorder during the 
veteran's military service and no competent medical evidence 
relating the current disorders to service. Therefore, the 
veteran does not meet the second and third elements required 
for the claims to be well grounded.  See Caluza, 7 Vet. App. 
at 506; Dean v. Brown, 8 Vet. App. 449, 455 (1995); Slater v. 
Brown, 9 Vet. App. 240 (1996). 

"A claim for a disability cannot be well grounded unless 
there is a medical opinion that links the current disability 
to the appellant's term of service.  In the usual case this 
nexus would consist of a medical diagnosis of a current 
disability that 'looks backward' to an in-service disease or 
injury and links the two."  Martin v. Gober, 10 Vet. 
App. 394 (1997); Caluza, 7 Vet. App. at 506; Dean v. Brown, 8 
Vet. App. 449, 455 (1995); Slater v. Brown, 9 Vet. App. 240 
(1996).

The Board has thoroughly reviewed the claims file.  However, 
we find no evidence of a plausible claim.  Since the veteran 
has not met his burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded, it must be denied.  See Boeck v. 
Brown, 6 Vet. App. 14, 17 (1993) (if a claim is not well-
grounded, the Board does not have jurisdiction to adjudicate 
it).  

Where a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69, 78 (1995).  Here, unlike the situation 
in Robinette, the veteran has not put the VA on notice of the 
existence of any specific, particular piece of evidence that, 
if submitted, could make his claims well grounded.  See also 
Epps v. Brown, 9 Vet. App. 341 (1996).  Accordingly, the 
Board concludes that VA did not fail to meet its obligations 
under 38 U.S.C.A. § 5103(a) (West 1991).


ORDER

An increased rating for hearing loss is denied. 

Because it is not well-grounded, the veteran's claim for 
service connection for a respiratory disorder is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

